Case: 11-30280     Document: 00511668885         Page: 1     Date Filed: 11/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 17, 2011
                                     No. 11-30280
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN OWENS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:10-CR-238-1


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Having pleaded guilty to mail fraud, Juan Owens appeals his 14-month
sentence. Owens argues that the district court erroneously assumed that the
Sentencing Guidelines in his case did not authorize a split sentence consisting
of part imprisonment and part probation or supervised release with home
confinement. He urges that his within-guidelines sentence must be vacated
because the sentencing court committed a procedural error by incorrectly



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30280    Document: 00511668885      Page: 2    Date Filed: 11/17/2011

                                  No. 11-30280

concluding that granting his request for a split sentence would constitute a
downward departure.
      Our authority to review sentences is limited by 18 U.S.C. § 3742, and we
lack jurisdiction to review a discretionary decision not to impose a split sentence.
United States v. Garcia-Ortiz, 310 F.3d 792, 793 (5th Cir 2002). As the record
in this case shows that the sentencing court was aware that it had the discretion
to impose a split sentence, but declined to do so, we lack statutory jurisdiction
under § 3742. Accordingly, the appeal is DISMISSED. See Christianson v. Colt
Indus. Operating Corp., 486 U.S. 800, 818 (1988).




                                         2